Title: From Benjamin Franklin to John Laurens, 4 May 1781
From: Franklin, Benjamin
To: Laurens, John


Dear Sir,
Friday, May 4. 81
Inclos’d is a Letter I have receiv’d for you. The Seal of the Cover being imprudently plac’d over that of the Letter, and sticking to it, occasion’d it to be almost broke open.—I want to see you about a Letter I have received from New Orleans, which proposes my Paying Drafts to the Amount of 55000 Livres, whereon I should be glad to have your Advice. I dine to day in Paris, and will call on you about 6 aClock. If you cannot then be at home, I wish you would come out & breakfast with me tomorrow Morning, because I must write to Bordeaux about those Drafts, whether I will pay them or not, by to-morrow’s Post.— With great Esteem, I have the honour to be Sir, Your most obedient & most humble Servant
B Franklin
Honble. Col. Lawrens
 
Addressed: A Monsieur / Monsieur le Colonel Laurens / hôtel d’Angleterre / Rue Richelieu
Endorsed: Doctor Franklin
Notation: Dr. Franklin Passy 4th May 1781
